Citation Nr: 1750832	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  09-17 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance (A&A) of another or housebound status.  

REPRESENTATION

Veteran represented by:	Robert W. Gillikin, II, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from May 1968 to May 1970, with service in Vietnam.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2011 the Veteran and his spouse testified at a Board hearing before the undersigned.  A transcript of the hearing testimony is in the claims file.  While the Veteran chose not to provide testimony regarding his claim for SMC based on need for aid and attendance, or based on housebound status, he has perfected his appeal regarding this issue and his attorney in August 2013 confirmed that the issue remained in appellate status.  

In February 2017, the Board remanded for a VA exam on the SMC claim.  The Veteran was afforded an examination in March 2017 (see Legacy Content Manager Documents).  Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  


FINDING OF FACT

Throughout the appeal period, the evidence does not show the Veteran is in need of regular aid and attendance, or is permanently bedridden.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation based on Aid and Attendance/Housebound have not been met.  38 U.S.C.A. §§ 1114, 1115, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.350, 3.351, 3.352 (2017).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Special monthly compensation (SMC), as it may apply in this case, is payable at a specified rate if the veteran, as the result of service-connected disability, is in need of regular aid and attendance.  Need for aid and attendance means, in part, "if the evidence establishes a factual need for aid and attendance or permanently bedridden status under the criteria set forth in 38 C.F.R. § 3.352 (a), 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.351 (b).  

In determining the need for regular aid and attendance, the regulations afford consideration of: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352 (a).  

A veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352 (a) to establish entitlement to aid and attendance.  The threshold requirement is that "at least one of the enumerated factors be present."  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  

The particular personal functions that the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others. Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

Background & Analysis

The Veteran asserts he is entitled to SMC.  A formal claim of SMC is not of record.  A May 2008 CAPRI note indicates the Veteran and his spouse desired to file for A&A benefits, and a VA social worker assisted them.  The worker noted " . . . no evidence of acute psychiatric symptoms no report or evidence of inability to care for self."  Thereafter, an SMC examination was performed the same month.  In February of 2009, a notification letter issued alerting the Veteran to the denial of SMC.  

The Veteran does not have a disability rated as total implicating  38 U.S.C.A. 1114 (s).  The Veteran has not alleged, and the medical evidence does not show, that the Veteran has a disability related to the loss of use of a limb, blindness or deafness.  38 U.S.C.A. § 1114 (k).  In June 2017, service connected for post-traumatic stress syndrome (PTSD) at 50 percent was established, made retroactive to February 2009.  He has had a long struggle with alcoholism, spanning over four decades.  While the record reflects he has had substantial periods of sobriety at times, in in January 2017 he was hospitalized at a VA clinic for septic shock and  acute alcohol withdrawal.  See CAPRI records June 2017.  The Veteran is diagnosed with alcoholic dementia, and Social Security Administration (SSA) records of 2006 indicate he would be unable to meet the basic mental demands of competitive work, finding that even if the Veteran were to abstain from substance abuse, his impairments would remain at a disabling level for employment.  

A factual need for aid and attendance is established if  the criteria set forth in 38 C.F.R. § 3.352(a) are established.  The inability to dress or undress oneself, or to keep oneself clean and presentable are factors, as is the frequent need of adjustment of any special prosthetic or orthopedic device.  Inability to feed oneself, to attend to the wants of nature, or the need for the care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  Additionally, being "bedridden"-  a condition requiring that the claimant remain in bed - may suffice.  The evidence must establish that the veteran is so helpless as to need regular aid and attendance of another person.  

The record reveals that in May 2008, a VA exam for SMC was conducted.  The examiner noted the Veteran had alcoholic dementia, PTSD, and spine and knee issues.  The Veteran reported he used a walker, and a wheelchair for long walks.  The Veteran stated he was able to walk around the house by himself, but not climb stairs.  He was able to feed himself, dress, and helped his wife with chores around the house.  The examiner noted that due to memory problems, the Veteran could not be left alone, and his activities must constantly be supervised.  

In February 2009, a RD denied SMC on the grounds of lack of service connection.  While the VA conceded the Veteran required assistance with the activities of daily living as a result of the Veteran's dementia, PTSD and degenerative joint disease of
the knees and back, the Veteran was not service connected for any disability at that time; hence, SMC was denied.  

Later reports, however, are less favorable to the Veteran's claim for the need of SMC.  Also in May 2008, VA therapy treatment reports show the Veteran engaging in a new exercise program, stating it is good for him, and that the Veteran attended classes and participated well.  An April 2012 private medical record indicates the Veteran had no limitations in walking, had mild limitation with stairs, and that he has responded well to physical therapy, demonstrating increased mobility with decreased pain.  The provider noted the Veteran was independent with his home exercise therapy.  

In March 2017, another VA exam for SMC was performed.  The examiner reported the Veteran was neither bedridden nor hospitalized.  Use of a brace, cane or walker was reported 1-2 times a month when the Veteran had severe knee pain.  Memory loss was noted as mild (occasional), and the examiner noted the Veteran could perform all self-care functions.  The Veteran reported walking to check his mail twice a week, a distance of about 1500 feet, and the exam notes the Veteran could walk over half a mile without the assistance of another.  

The Veteran's upper and lower extremities were found to be normal; however, degenerative disc disease was noted, along with back pain.  The examiner stated the Veteran lived at home with his wife independent of the activities of daily living without assistance, and that he leaves home unrestricted.  The examiner noted the January alcohol relapse, finding the Veteran was not capable of handling his own financial affairs.  Subsequently, the VA proposed a finding of incompetency in June 2017, and a RD in September 2017 found the Veteran not competent to handle disbursement of funds.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382   (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348   (1998).  

The Board must weigh the credibility and probative value of the medical opinions of record, and in so doing, the Board may favor one medical opinion over the other. See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

In contrast to the 2008 VA exam, the examiner in 2017 indicated the Veteran's medical records, C-file, and the Veteran's testimony were reviewed.  The examiner reviewed the entire medical history, listing the results for spine and knee X-rays, as well as eye testing results.  The examiner gave a prognosis on the Veteran's physical impairments, and noted to what degree they interfered with the Veteran's day to day activities.  The 2008 VA exam, on the other hand, reflects no attention to these details, appearing only as a short, handwritten record of self-history as told by the Veteran, who is diagnosed with dementia.  Accordingly, the Board finds the 2017 VA exam dispositive in this case.  

While the Board recognizes the Veteran's disabilities may make his daily activities more burdensome, he is nonetheless able to perform the necessities of daily living without assistance.  Further, the VA's finding of incompetency in his financial affairs is a matter that, in this case, lends little to support the claim.  The inference from the record is that the Veteran's alcoholic relapses may be less frequent or severe if he does not have unfettered access to his funds.  To the extent he exhibits poor judgment or impulse control in this regard, such matters are adequately addressed through the appointment of a fiduciary.  

The Board finds the credible evidence of record does not established the Veteran is housebound in fact due to his service-connected disabilities.  38 U.S.C.A. § 1114  (s); 38 C.F.R.§ 3.350.  The Veteran's private treatment records of 2012 are suggestive of independence and do not support an inference that the Veteran is bedridden.  The evidence does not show the Veteran is in need of the regular aid and attendance of another.  38 U.S.C.A. § 1114  (l); 38 C.F.R. § 3.350 (b).  Indeed, the 2017 VA exam reflects that the Veteran travelled to the exam alone.  


ORDER

Entitlement to special monthly compensation based on Aid and Attendance/Housebound have not been met. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


